194 Md. 727 (1950)
71 A.2d 303
HARTNETT
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 28, October Term, 1949.]
Court of Appeals of Maryland.
Decided February 9, 1950.
Before MARBURY, C.J., and DELAPLAINE, COLLINS, GRASON, HENDERSON and MARKELL, JJ.
PER CURIAM:
This is an application for leave to appeal from an order remanding petitioner, after hearing on a writ of habeas corpus. Petitioner is confined in the Maryland House of Correction for the period of four years for the offenses of perjury and bigamy. Petitioner alleges that he was convicted of perjury as a result of obtaining a marriage license. He claims that he was not under oath when he applied for the marriage license. He claims he did not have a preliminary trial. He further claims that before he was tried he was told that the perjury and bigamy charge were the same.
The question of guilt or innocence and weight of the evidence cannot be tried on habeas corpus. Rountree *728 v. Wright, 189 Md. 292, 55 A.2d 847. A preliminary hearing is not necessary before a valid indictment can be obtained. State ex rel. Sanner v. Warden, 191 Md. 743, 59 A.2d 762. The questions of irregularities in procedure cannot be retried on habeas corpus. Olewiler v. Brady, 185 Md. 341, 44 A.2d 807.
Application denied, without costs.